Citation Nr: 0428986	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  95-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right lower 
extremity disability, other than the neurovascular disorder 
of the right lower extremity already service-connected.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from March 1945 to August 
1945 and from August 1946 to March 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the claims for benefits set forth above.  

This case was originally before the Board in September 1997, 
at which time, in pertinent part, it denied service 
connection for a right lower extremity disability, other than 
the neurovascular disorder of the right lower extremity 
already service-connected, a lumbar spine disability and a 
cervical spine disability.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated 
April 24, 2001, the Court vacated the Board's September 25, 
1997 decision and remanded the case to the Board for 
consideration of the veteran's claims in light of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  

Pursuant to a request by the Board, additional evidence 
pertaining to the issues currently on appeal was obtained and 
associated with the claims folder.  The RO did not have the 
opportunity to readjudicate the issue on appeal with 
consideration of this additional evidence.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  By decision in April 
2003, the Board, in pertinent part, denied the veteran's 
claims for service connection for a right lower extremity 
disability, other than the neurovascular disorder of the 
right lower extremity already service-connected; a disability 
of the lumbar spine; and a disability of the cervical spine.  
Subsequent to the Board's determination, in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2003) and noted that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  

The Board points out that it adjudicated many other issues in 
its April 2002 and April 2003 decisions.  The veteran 
appealed the April 2003 decision to the Court which, by Order 
dated April 27, 2004, granted a Joint Motion for Partial 
Remand to the Board (Joint Motion), and vacated that part of 
the Board's decision that denied service connection for a 
right lower extremity disability, other than the 
neurovascular disorder of the right lower extremity already 
service-connected; a disability of the lumbar spine; and a 
disability of the cervical spine.  In addition, it was noted 
that the remaining issues that had been on appeal to the 
Court were dismissed.  

The Board's April 2003 determination remanded the issues of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability and 
entitlement to special monthly compensation on account of the 
need for the regular aid and attendance of another person or 
on account of being housebound.  By rating action dated in 
April 2003, the RO, in pertinent part, granted the claim for 
a total rating.  By letter dated in July 2003, the veteran 
withdrew his appeal for special monthly compensation.  
Accordingly, this decision is limited to the issues set forth 
on the cover page.  

The issues of entitlement to service connection for a right 
lower extremity disability, other than the neurovascular 
disorder of the right lower extremity already service-
connected, and entitlement to service connection for a 
cervical spine disability are addressed in the REMAND below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran received parachute training in service.

2.  The currently documented degenerative changes of the 
lumbar spine cannot be disassociated from in-service trauma 
from parachute jumps.  


CONCLUSION OF LAW

Arthritis of the lumbar spine was incurred in active service.  
38 U.S.C.A. §§ 1115, 1131, 1154(a) (West 2002); 38 C.F.R. 
§ 3.303(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West. 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that 
he/she is to provide and which information and evidence, if 
any, VA will attempt to obtain on his/her behalf.  VA will 
also request that the appellant provide any evidence in 
his/her possession that pertains to the claim.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

The Board acknowledges that the veteran has not been provided 
adequate VCAA notice regarding his claim for service 
connection for a lumbar spine disability.  Since this 
decision represents a complete grant of the benefit sought on 
appeal, no prejudice to the veteran will result from the 
Board's determination in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).



Factual background

The service medical records are negative for any disability 
of the lumbar spine as a result of injury or of a 
degenerative or systemic process.  Although the anterior 
portion of the body of T-11 was somewhat decreased in height 
as compared to T-10 and T-12 on X-rays of the chest and 
thoracolumbar region during a hospitalization in service in 
November 1946, X-rays of the lumbosacral segment of the spine 
were negative when taken on February 20, 1948, while the 
veteran was hospitalized at Walter Reed.  The hospitalization 
at Walter Reed, and the veteran's separation examination 
conducted just before his discharge from Walter Reed and his 
separation from service, were completely negative for 
disability of the lumbar spine, including any traumatic or 
degenerative arthritis or any disc disease.  

The veteran's Form DD 214 from his second period of service 
discloses that he attended Airborne Division School 
(Parachutist).  Additional records reflect that his military 
occupational specialties included rifleman and communications 
chief.

When the veteran was initially examined by VA in March 1949, 
he underwent an orthopedic and surgical examination.  
Disability of the lumbosacral segment of the spine, including 
arthritis or disc disease, was not found.  Indeed, disability 
of the lumbosacral spine was not demonstrated until about 
four decades following service.  

The record shows that the veteran was seen at Mount Vernon 
Hospital in June 1988 for complaints of pain in his legs, 
back and arms.  He indicated that his leg and back problems 
were secondary to war injuries, but that he was jogging and 
exercising until November 1987, when he developed plantar 
fasciitis and myalgias of the upper arms and thighs.  He 
indicated that his legs felt weak and claimed that he could 
not walk.  He reported a history of pain in the bottom of his 
feet.  X-rays of the pelvis were taken to rule out 
"sacrocoilleitis rectitis" (sacroiliitis rectitis).  The X-
rays showed that the sacroiliac joints were within normal 
limits "as visualized."  The radiologist was of the opinion 
that no significant abnormality was demonstrated in the 
pelvis.  X-rays of the lumbar spine showed mild degenerative 
changes.  

On VA examination of the joints in April 1996, it was 
reported that the veteran was involved in several parachute 
jumps and suffered injuries to his lower back.  The veteran 
claimed that he had a lipoma on his back in service and that 
when he fell on the back, the lipoma injured his lower spine.  
An examination showed a scar on the lumbosacral area.  
Minimal crepitation to motion was noted during palpation.  X-
ray studies of the lumbosacral spine showed some degenerative 
changes, especially of T12 and L1, and also at L2.  The 
pertinent impression was status post multiple injuries of the 
low back.

A VA examination of the bones was conducted in September 
2002.  The veteran described an injury to the back during a 
parachute jump in service.  The examiner noted that the 
veteran related that his spine showed X-ray findings 
consistent with degenerative arthritis, and he stated that it 
was at least as likely as not that this was due to the back 
injury the veteran suffered in service on a parachute jump.  
He also stated that the degenerative changes at T12 
identified on X-rays and that it was at least as likely as 
not "these can be interpreted to his back injury in 1946."  
An X-ray study of the lumbosacral spine in August 2002 
revealed narrowing of the intervertebral disc spaces at L3-4 
and L4-5 and a spur at the body of L1.  The impression was 
degenerative changes in the lumbar spine as described.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

The veteran maintains that he has disability of the lumbar 
spine as a result of injuries in service, or as secondary to 
service-connected disability.  Specifically, he alleges that 
he sustained injury to the lumbosacral spine due to repeated 
parachute jumps in service.  

The service medical records are negative for complaints or 
findings concerning the lumbar spine, and that there is no 
clinical evidence of a disability of the lumbar spine, to 
include arthritis, for many years after service.  However, 
the Board observes that the available records confirm that 
the veteran attended school for parachute training during his 
second period of service.  Accordingly, the Board accepts the 
veteran's statements concerning the fact that he made 
parachute jumps in service.  The veteran is competent to 
attest to having sustained trauma to the low back in service 
during parachute jumps.  As such, it must be conceded that 
parachute jumps in service resulted in some trauma to the 
spine.  See 38 U.S.C.A. § 1154(a).  Following the recent VA 
examination, conducted in September 2002, the examiner opined 
that it is at least as likely as not that the veteran's 
arthritis could be related to an in-service back trauma.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  Based on a review of all the evidence, including 
the recent opinion of a VA physician, the Board finds that 
service connection is warranted for arthritis of the lumbar 
spine.  




ORDER

Service connection for arthritis of the lumbar spine is 
granted.


REMAND

The veteran also asserts that service connection is warranted 
for a right lower extremity disability other than the 
neurovascular disorder of the right lower extremity already 
service-connected and for a cervical spine disability.  

As noted above, the Joint Motion indicated that the veteran 
had not been afforded the appropriate and adequate VCAA 
notice relative to the issues remaining on appeal.  In this 
case, the appellant has not been provided with notice of what 
specific information and/or specific medical or lay evidence, 
not previously submitted, is necessary to substantiate his 
claim, and what specific evidence, if any, he is expected to 
obtain and submit, and what specific evidence will be 
retrieved by VA.  

Extensive medical records have been associated with the 
claims folder.  Yet, there remains some ambiguity regarding 
the nature of any current disability of the veteran's right 
lower extremity, and the etiology thereof.  The Board also 
notes that while degenerative changes of the cervical spine 
were identified on an X-ray study in August 2002, an opinion 
as to whether or not there exists an etiological relationship 
between current cervical spine disability and service, to 
include trauma resulting from parachute jumps, is not of 
record.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  Specifically, the 
appellant must be informed of the 
specific information and/or specific 
medical or lay evidence, not previously 
submitted, that is necessary to 
substantiate his claims for service 
connection for a right lower extremity 
disability, other than the neurovascular 
disorder of the right lower extremity 
already service-connected, and for a 
cervical spine disability, what specific 
evidence, if any, he is expected to 
obtain and submit, and what specific 
evidence will be retrieved by VA.  The 
veteran must also be advised to send any 
information or evidence in his 
possession, pertinent to the remaining 
issues on appeal, to VA.

2.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of his right lower extremity 
disability and an orthopedic examination 
to ascertain the nature and etiology of 
any current disability of the cervical 
spine.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not that any 
current disability of the right lower 
extremity is related to service, to 
include any trauma sustained in a 
parachute jump.  The examiner should 
distinguish the symptoms associated with 
the veteran's service-connected 
neurovascular impairment of the right 
lower extremity.  The orthopedic examiner 
should provide an opinion concerning 
whether it is at least as likely as not 
that any current disability of the 
cervical spine is related to service, to 
include any trauma sustained in a 
parachute jump.  The rationale for all 
opinions expressed must be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3   Thereafter, the RO should 
readjudicate the issues on appeal, with 
consideration of all additional evidence 
received subsequent to the most recent 
supplemental statement of the case.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



